DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been reviewed by the examiner and entered of record in the file. Accordingly, claim 33 is amended, claims 34, 37 and 40 are cancelled and claims 52-57 are newly added.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on January 2, 2021 and March 8, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Previous Claim Rejections - 35 USC § 103
3.	Claims 33-41 were previously rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, Diabetes 2010, further in view of Tully, WO 2015/069666 A1.
	Upon further consideration of Applicant’s persuasive arguments and in view of the amendatory changes to the claims, the previous obviousness rejection is withdrawn.


EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emily T. Wu (Reg. No. 46,473) on March 5, 2021.
5.	The application has been amended as follows: 
	(A)	CLAIM 33, in line 1, after the text “diabetic nephropathy” please insert 				the text “in a human”.
			in line 2, please delete the term “subject” and replace with the term 			“human”.
	(B)	CLAIM 41, line 1, please delete the term “subject” and replace with the 				term “human”.
	(C)	CLAIMS 52-57, please CANCEL without prejudice or disclaimer.

REASONS FOR ALLOWANCE
6.	In consideration of Applicant’s amendatory changes and cancellations, claims 33, 35, 36, 38, 39 and 41 are allowable over the prior art, as newly renumbered claims 1-6.   The following is an examiners statement of reasons for allowance:
This invention relates to a novel method of treating diabetic nephropathy, comprising administering the FXR agonist 4-((N-benzyl-8-chloro-1-methyl-1,4-dihydrochromeno[4,3-c]pyrazole-3-carboxamido)methyl)benzoic acid to a human in need thereof. The allowable compounds are limited to compounds according to formula Wang et al teaches similar FXR agonist in the treatment of diabetic nephropathy at a significantly larger dosage of 30 mg/kg (as compared to the instantly recited daily dose of about 1.0 mg/kg to about 3 mg/kg). Therefore Wang et al fail to teach, suggest or render obvious a method of treating diabetic nephropathy comprising administering the instant claimed compound at the recited dosage.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janet L. Coppins/
Patent Examiner, Art Unit 1628
March 9, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611